FILED
                                                                 United States Court of Appeals
                                       PUBLISH                           Tenth Circuit

                     UNITED STATES COURT OF APPEALS                      March 19, 2014
                                    TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,
             Plaintiff-Appellant,
v.                                                         No. 13-2037
RICK REESE, TERRI REESE, and
RYIN REESE,
           Defendants-Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW MEXICO
                     (D.C. No. 2:11-CR-02294-RB-001)


Laura Fashing, Assistant United States Attorney, Albuquerque, New Mexico (Kenneth J.
Gonzalez, United States Attorney, Albuquerque, New Mexico, with her on the briefs) for
Plaintiff-Appellant.

Herbert W. Titus, William J. Olson, P.C., Vienna, Virginia (Robert J. Olson, William J.
Olson, John S. Miles, Jeremiah L. Morgan, William J. Olson, P.C., Vienna, Virginia;
Robert J. Gorence, Gorence & Oliveros, P.C., Albuquerque, New Mexico; Jason Bowles,
Bowles Law Firm, Albuquerque, New Mexico; Michael Connelly, U.S. Justice
Foundation, Ramona, California, with him on the briefs) for Defendants-Appellees.


Before KELLY, EBEL, and PHILLIPS, Circuit Judges.


PHILLIPS, Circuit Judge.



     Rick Reese owned a federally licensed firearms store in southern New Mexico and

ran it with his wife, Terri, and two sons, Ryin and Remington. In August 2012, a jury

convicted Rick, Terri, and Ryin under 18 U.S.C. §§ 2 and 924(a)(1)(A) for aiding and
abetting straw purchases of firearms from the store. Unbeknownst to them, however, at

the time of trial the FBI was investigating one of the government’s witnesses for his

alleged involvement in various criminal activities. Arguing that the government’s failure

to disclose that information before trial violated Brady v. Maryland, 373 U.S. 83 (1963),

and Giglio v. United States, 405 U.S. 150 (1972), Defendants filed a motion for a new

trial. The district court concluded that the government had indeed withheld favorable,

material evidence from Defendants and accordingly granted their motion. The question

here is whether the district court erred in doing so. We think the answer to that question is

yes because the investigation was not material—that is, there is not a reasonable

probability that the trial’s outcome would have been different had the government

disclosed the investigation. We therefore reverse the district court’s order and remand this

case for further proceedings.


                                         FACTS

1. General Background

   This story revolves around New Deal Shooting Sports, a gun store located near

Deming, New Mexico, about 30 miles from the Mexican border. Rick Reese owned the

store and operated it with his wife, Terri, and two sons, Ryin and Remington.1 New Deal

was a federally licensed firearms dealer, so to buy a firearm from New Deal a buyer had




   1
    Because the Reese family members share the same surname, we’ll use their first
names.
                                            -2-
to complete and sign under oath Bureau of Alcohol, Tobacco, Firearms and Explosives

(ATF) Form 4473.

   Among other things, Form 4473 seeks to prevent straw purchases of firearms. A straw

purchase occurs when a person falsely represents himself as the actual buyer of a firearm.

United States v. Garcia, 635 F.3d 472, 475 (10th Cir. 2005). Generally, a straw purchaser

buys firearms for another person who is prohibited from buying firearms or who doesn’t

want to be linked to those firearms. Id. To discourage straw purchasers, Question 11.a. on

Form 4473 requires a prospective buyer to certify that he is the actual buyer. It explains

that “[y]ou are not the actual buyer if you are acquiring the firearm(s) on behalf of

another person. If you are not the actual buyer, the dealer cannot transfer the firearm(s) to

you.” App. vol. 15, at 3241. Form 4473 also illustrates a hypothetical straw purchase:

“Mr. Smith asks Mr. Jones to purchase a firearm for Mr. Smith. Mr. Smith gives Mr.

Jones the money for the firearm. Mr. Jones is not the actual transferee/buyer of the

firearm and must answer ‘no’ to question 11.a. The licensee may not transfer the firearm

to Mr. Jones.” Id. at 3244 (emphases omitted).

   We pause here to clarify terminology. Under Form 4473, a person is not the “actual

buyer” if the person acquires a firearm for another, even if the person actually pays for

the firearm. Rather, the “actual buyer” is the person the firearm ultimately is for. So,

when we use “actual buyer” in this opinion, don’t look exclusively at who actually paid

for the firearm—focus instead on who the firearm was for.

   Getting the terminology right is important because federal law prohibits straw

purchasing. A person who certifies himself as the actual buyer on Form 4473 while

                                            -3-
knowing that isn’t true faces up to five years in prison. See 18 U.S.C. § 924(a)(1)(A);

United States v. Prince, 647 F.3d 1257, 1268 (10th Cir. 2011).


2. The Investigations Leading to New Deal

   The story began in January 2009 when Special Agent Eddie Pacheco, an investigator

with Homeland Security Investigations (HSI), stopped a man named Jose Roman as he

attempted to drive into Mexico at a border crossing. Agent Pacheco found two illegal

aliens in Roman’s car. For that reason, he started investigating Roman—a central figure

in this case.

   Fast forward to March 2010 when a woman named Penny Torres went to New Deal

and paid cash for five AK-47-type rifles. A few months later, she visited again, putting

down a $3000 cash deposit on ten more AK-47-type rifles. A few days later, she went to

New Deal and picked up the rifles she had ordered.2 On August 21, she bought another

AK-47-type rifle from New Deal. Then on August 25, she bought seven AK-47-type

pistols. This means Torres bought 23 firearms from New Deal in the span of about 6

months.

   That spending spree turned out to be illegal. Two days after Torres’s August 25

purchases, ATF sent Terri a fax requesting her help in tracing an AK-47-type rifle that

law enforcement had recovered. The fax didn’t say where the firearm had been recovered,

but it did ask Terri to provide information about who had purchased the firearm. Terri



   2
    Torres picked up the rifles on either July 3 or July 8. Someone might have altered
Form 4473 to show her picking them up on July 8.
                                          -4-
complied, informing ATF that the firearm was purchased from New Deal on July 8 by

one Penny Torres.

   Two days later, Terri called Deputy Allen Batts, a senior investigator with the Luna

County Sheriff’s Department. She asked if he could come by the store to pick up several

multigun purchase forms. When Deputy Batts arrived, Terri pulled one of those forms out

of the pile and said, “You need to look at this one.” App. vol. 9, at 2401. That form

reflected Torres’s August 25 purchases. According to Terri, she called Deputy Batts

because something about Torres’s story didn’t ring true.

   The parties disagree about what else Terri said (or didn’t say) to Deputy Batts that

day. According to Deputy Batts, Terri told him that she had received a call from ATF

saying that one of Torres’s firearms had been recovered in Mexico. For her part, Terri

denied saying anything about Mexico.

   That dispute aside, no one disputes what Deputy Batts did next: He relayed the

information about Torres to HSI. Based on that tip, HSI opened an official investigation

of Torres, suspecting she was a straw purchaser for someone else.

   That someone else turned out to be Jose Roman. In October 2010, an HSI agent saw

Roman talking to two women who then got into Torres’s car, which aroused suspicions

that Roman and Torres were connected. A few days later, Agent Pacheco interviewed a

woman who confirmed those suspicions by stating that Roman and Torres were indeed

working together.

   In December, HSI approached Torres, and she admitted she was a straw purchaser for

Roman. Roman had coached her to tell the Reeses that she was purchasing firearms for

                                           -5-
an uncle with a shooting range in Arizona. It’s unclear whether Roman ever accompanied

Torres into New Deal, but according to Torres, she—not Roman—would negotiate with

Terri and Ryin regarding the firearms. Terri corroborated as much, stating that Torres

knew exactly what kind of firearms she wanted, placed her orders, and paid with cash.

Rick had similar recollections of Torres.

   In January 2011, law-enforcement agents arrested Roman. He admitted that he

worked for La Linea, the enforcement arm of the Juarez drug cartel in Mexico. He also

admitted that in his work for La Linea he had purchased firearms and ammunition from

New Deal and smuggled those items into Mexico.

   Initially, the agents didn’t believe the part of Roman’s account implicating New Deal,

so they tested it by having Roman make several recorded phone calls to the store. Terri

answered on at least one occasion, and it was apparent that she and Roman knew each

other. Roman’s story now sounding more plausible, the government launched an

undercover investigation of New Deal.


3. The Undercover Operations at New Deal

   In total, the government conducted six undercover operations at New Deal as part of

its investigation. The investigation’s purpose, in part, was to determine if the Reeses were

knowingly selling firearms to straw purchasers for Roman. To that end, Roman acted as

the actual buyer during the operations while an undercover agent posed as his straw

purchaser. The agent would fill out Form 4473, falsely certifying that the agent (not

Roman) was the actual buyer. Roman never filled out Form 4473. Thus, the operations

                                            -6-
tested whether the Reeses knew the firearms were for Roman (i.e., Roman was the actual

buyer) but nonetheless assisted the agents in falsely stating otherwise on Form 4473.

   The First Operation. On April 20, 2011, Roman went to New Deal with Daniel

Ramirez, an undercover agent posing as Roman’s straw purchaser. Neither Roman nor

Agent Ramirez purchased any firearms during this operation.

   The Second Operation. On May 19, Roman went back to New Deal with Agent

Ramirez, who wore a hidden video recorder during the operation. Agent Ramirez paid

Ryin in cash and filled out Form 4473 for three AR-15 rifles, two AK-47-type rifles, and

2000 rounds of ammunition. As Agent Ramirez was buying the firearms, Ryin asked him,

“Is that weapon for you and you only?” App. vol. 8, at 1755. Ryin followed up, “If

they’re for anybody else, I cannot and will not sell them to you.” Id. Based on Ryin’s

questioning, Agent Ramirez did not believe Ryin engaged in any criminal activity during

this operation.

   The Third Operation. On May 27, Roman again went to New Deal with Agent

Ramirez. This time, Roman—not Agent Ramirez—wore the hidden audio-video recorder

on his shirt. Roman said that he paid Ryin for the four AK-47-type rifles purchased

during this operation, but Agent Ramirez was not certain about who paid. He also was

not certain about whether Ryin knew Roman was the actual buyer (and Agent Ramirez

the straw purchaser) during this operation. But he was certain that he filled out Form

4473. And it’s clear that before leaving New Deal Roman ordered a .50-caliber rifle from

Ryin and gave him $1000 as a down payment.



                                           -7-
   The Fourth Operation. On June 15, Roman went to New Deal with Agent Ramirez to

pick up the .50-caliber. Roman wore the audio-video recorder. Roman counted out $3600

in cash to pay off the balance on the .50-caliber, handed the cash over to Ryin, and told

him, “Always taking my money.” Government Ex. 199 at 8:35–9:15; App. vol. 16, at

3334. Ryin explained Roman’s receipt to him, and during that conversation Roman told

Ryin about his plan to sell the .50-caliber in Mexico. Ryin replied, “I don’t need to know

that.” Government Ex. 199 at 19:10–15; App. vol. 16, at 3343. After buying the .50-

caliber, Roman told Ryin not to worry because even if law enforcement found the firearm

in Mexico Roman had paid off the Mexican police. Specifically, Roman told Ryin that if

the Mexican police found the .50-caliber in Mexico they would just give it back to

Roman because he was bribing them with $5000 per month. Roman assured Ryin,

“Nothing is gonna come back to you. You are safe.” Government Ex. 199 at 28:05–15;

App. vol. 15, at 3353–54. Agent Ramirez filled out Form 4473 for the .50-caliber with

Ryin’s assistance. Ryin watched as Agent Ramirez falsely certified that he was the .50-

caliber’s actual buyer.

   Also during the June 15 operation, Roman ordered another .50-caliber from Ryin, and

they discussed having a woman fill out the paperwork when it came in. Ryin had Terri

order the .50-caliber for Roman, saying, “Mom, he wants another one.” Government Ex.

199 at 44:55–57. As Roman was leaving New Deal, he reminded Ryin, “Order it, don’t

forget,” to which Ryin replied, “I’ll order it right now.” App. vol. 16, at 3374–75.

   The Fifth Operation. On July 7, Roman went back to New Deal with Agent Ramirez

and Aida Cervera, a special agent with HSI, to pick up the .50-caliber rifle ordered on

                                            -8-
June 15. As usual, Roman wore the audio-video recorder. After Ryin showed the rifle to

Roman, Roman said, “I have the money. She’s the one that’s gonna want the paperwork.

You want me to give to her, so she can pay it?” Government Ex. 201 at 2:18–30. Ryin

nodded his head yes. Roman later told Ryin, “Like I’m saying, she’s gonna [. . .] for the

50, and we need some AKs and ammunition.” Id. at 7:59–8:10; App. vol. 16, at 3396.

Ryin then pulled out an AK-47-type rifle and handed it to Roman. After Roman had

selected two AK-47-type rifles, he negotiated the price with Ryin and Terri. Afterwards,

Roman gave Agent Cervera $6000 in cash and she paid for the firearms. Ryin directed

Agent Cervera to a computer where she could fill out Form 4473 electronically, and Ryin

helped her fill it out. Agent Cervera filled out Form 4473 before even looking at the .50-

caliber.

   The Sixth Operation. On July 29, Roman went to New Deal with Agent Kelley

Wigley, another special agent with HSI. Again, Roman wore the audio-video recorder.

Shortly after arriving, Terri greeted them and asked how she could help. Agent Wigley

pointed to Roman and said, “Whatever he wants.” Government Ex. 203 at 3:20–23; App.

vol. 9, at 1846; App. vol. 16, at 3463.

   During the same operation, Roman explained to Rick that people in Mexico had told

him to buy $24,000 in rifles and ammunition in the near future. Roman also told Rick that

he was thinking about buying another .50-caliber rifle. Rick responded that New Deal

had just received another .50-caliber and told Roman, “It’s similar to your other [.50-

caliber rifles].” Government Ex. 203 at 26:15–27; App. vol. 16, at 3503.



                                          -9-
   Later, Roman told Rick that he had about $2000 to spend and wanted three handguns.

Roman picked out an AK-47-type pistol, handed it to Rick, and said he wanted two other

handguns and that Agent Wigley would sign for them. Rick then asked Roman what kind

of handguns he wanted; Roman said 9mm. Rick asked, “Any particular kind you like,

man?” Government Ex. 203 at 31:47–53; App. vol. 16, at 3518. Rick proceeded to show

Roman a few 9mm handguns.

   After Roman had selected the firearms, he whispered to Rick, “She’s going to pay.”

Government Ex. 203 at 36:20–22; App. vol. 16, at 3529. Roman then took some money

out of his pocket and gestured in Agent Wigley’s direction. Rick then nodded his head

towards Agent Wigley and Roman handed her the money. Rick said, “[E]verything else

will be fine, man. Everything’s cool.” Government Ex. 203 at 36:23–38; App. vol. 16, at

3529. Rick added, “You can have the young lady fill out the paperwork and we’ll get you

all set, bro.” Government Ex. 203 at 38:00–05; App. vol. 16, at 3534. At that point, Rick

showed Agent Wigley a computer where she could fill out Form 4473 electronically. Terri

helped Agent Wigley fill it out.


4. The Indictment, the Trial, and the Verdict

   About a month after the final operation, a grand jury returned a 30-count indictment

against Rick, Terri, Ryin, and Remington. Count 1 charged them with conspiracy to make

false statements in connection with the acquisition of firearms and with conspiracy to

smuggle goods from the United States. Counts 2 through 8 charged Ryin with aiding and

abetting straw purchases based on Torres’s purchases and the undercover operations.

                                         - 10 -
Counts 9 and 10 charged Rick and Terri, respectively, with aiding and abetting straw

purchases during the July 29 undercover operation. Counts 11 through 28 charged aiding

and abetting illegal smuggling of goods from the United States. Finally, counts 29 and 30

charged a money-laundering conspiracy.

   The trial started in July 2012. After the government’s case-in-chief, the district court

granted a motion for acquittal on the money-laundering counts, reasoning that the

government had presented no evidence proving an agreement to commit money

laundering. The remaining counts went to the jury.

   Ultimately, the jury found Ryin guilty on counts 7 and 8, Rick guilty on count 9, and

Terri guilty on count 10. It acquitted on all other counts.


5. The Deputy Batts Investigation Comes to Light

   Nearly four months after trial, the government filed an ex parte motion for an in

camera inspection. The motion asked the district court to rule on the government’s

disclosure obligations regarding an FBI investigation of Deputy Batts. The documents

showed that at the time of trial the FBI was investigating Deputy Batts for his alleged

involvement in various criminal activities. The district court ordered the government to

serve its motion on Defendants.3

   After reviewing the documents, Defendants filed a motion for a new trial under

Federal Rule of Criminal Procedure 33(b)(1). They argued that the government’s failure

   3
     To be fair, the two trial prosecutors weren’t aware of the Deputy Batts investigation
until after trial. And, to be fair to Deputy Batts, no charges have been brought against
him.

                                            - 11 -
to disclose the investigation violated Brady and entitled them to a new trial. Specifically,

they argued that the FBI investigation was both favorable to them and material to their

guilt. On favorability, they argued that the investigation gave Deputy Batts a motive to

fabricate his testimony about Terri mentioning Mexico. According to them, Deputy Batts

knew he was in trouble with the FBI because he had called the FBI and said he had built

up a good reputation over his 20 years in law enforcement and had nothing to hide.4 And,

because he supposedly knew about the investigation, he had an incentive to ingratiate

himself with the government in hopes of avoiding landing in the dock himself. In short,

Defendants argued that the investigation was favorable to them because they could have

used it to attack Deputy Batts’s credibility. On materiality, Defendants argued that

evidence impeaching Deputy Batts was material because he was a critical government

witness.

   The district court held an evidentiary hearing on Defendants’ motion and ultimately

granted it. The government disagreed with that resolution and filed a notice of appeal

under 18 U.S.C. § 3731. That appeal is now before us.


                                     DISCUSSION
   We begin with our standard of review. We then discuss the legal principles governing

Defendants’ Brady claim before turning to how those principles apply here. A brief

conclusion follows.



   4
    The report documenting Deputy Batts’s call does not clearly show why he called or
why he emphasized his clean reputation.
                                           - 12 -
1. Standard of Review

   Before reaching the merits, we need to settle our standard of review. In a long line of

cases, we have held that in the new-trial context we review de novo a district court’s

ruling on a Brady claim, with any factual findings reviewed for clear error.5

   That line notwithstanding, Defendants think we should review the district court’s

ruling here only for abuse of discretion. They point to a single case, United States v.

Robinson, 39 F.3d 1115 (10th Cir. 1994), where we did in fact review a Brady claim in

the new-trial context for abuse of discretion. Id. at 1116. But Robinson is an outlier. And

we have held that where such an outlier exists—that is, when two panel decisions

conflict—the earlier decision controls. Hiller v. Oklahoma ex. rel. Used Motor Vehicle &

Parts Comm’n, 327 F.3d 1247, 1251 (10th Cir. 2003). Here, our decisions in Bishop,

Buchanan, and Hughes—all of which applied the de novo standard—came before

Robinson. So to the extent Robinson applied a different standard, it does not accurately

reflect the law in this circuit.

   In short, we take this opportunity to clarify and reiterate that we review de novo a

district court’s ruling on a Brady claim asserted in the context of a new-trial motion.




   5
     See United States v. Ahrensfield, 698 F.3d 1310, 1319 (10th Cir. 2012); United
States v. Torres, 569 F.3d 1277, 1281 (10th Cir. 2009); United States v. Ford, 550 F.3d
975, 981 (10th Cir. 2008); United States v. Velarde, 485 F.3d 553, 558 (10th Cir. 2007);
United States v. Pearl, 324 F.3d 1210, 1215 (10th Cir. 2003); United States v.
Quintanilla, 193 F.3d 1139, 1146 (10th Cir. 1999); United States v. Hughes, 33 F.3d
1248, 1251 (10th Cir. 1994); United States v. Buchanan, 891 F.2d 1436, 1440 (10th Cir.
1989); United States v. Bishop, 890 F.2d 212, 218 (10th Cir. 1989).
                                           - 13 -
2. The Law Under Brady

   The law governing Brady claims is well established: Due process requires a new trial

if the government withholds evidence that is favorable to the defendant and material to

guilt or punishment. Smith v. Cain, 132 S. Ct. 627, 630 (2012). A Brady claim consists of

three elements, which the defendant must prove by a preponderance of the evidence:

(1) the government suppressed evidence; (2) the evidence was favorable to the defendant;

and (3) the evidence was material. United States v. Ford, 550 F.3d 975, 981 (10th Cir.

2008).

   Evidence is material if there is a reasonable probability that the result of the

proceeding would have been different had the evidence been disclosed. Cain, 132 S. Ct.

at 630. A reasonable probability means the “likelihood of a different result is great

enough to undermine confidence in the outcome.” Id. (internal quotation marks omitted).

Put another way, we ask whether the absence of the withheld evidence at trial “shakes our

confidence in the guilty verdict.” United States v. Cooper, 654 F.3d 1104, 1120 (10th Cir.

2011); accord Kyles v. Whitley, 514 U.S. 419, 434 (1995) (“A reasonable probability of a

different result is accordingly shown when the government’s evidentiary suppression

undermines confidence in the outcome of the trial.” (internal quotation marks omitted)).

We determine materiality after reviewing the record as a whole. Cooper, 654 F.3d at

1120.

   One observation on materiality: The test generally doesn’t fluctuate with the

government’s culpability. Defendants believe that it does and suggest there’s an inverse

relationship between the two: the greater the government’s culpability, the lesser the
                                          - 14 -
defendant’s burden on materiality. That suggestion, however, runs afoul of our caselaw.

See Smith v. Sec’y of N.M. Dep’t of Corr., 50 F.3d 801, 823 (10th Cir. 1995) (“[I]t is

irrelevant for Brady purposes whether the nondisclosure was the result of negligence or

design.” (internal quotation marks omitted)); Buchanan, 891 F.2d at 1442 (“The good

faith or bad faith of the prosecutor has no bearing on the due process inquiry required by

Brady.”). It also runs afoul of Brady’s purpose, which is not to punish the misdeeds of the

prosecutor, but to avoid an unfair trial. Brady, 373 U.S. at 87.

   To be sure, a different standard might apply if the undisclosed evidence shows that the

government knowingly used perjured testimony. See United States v. Agurs, 427 U.S. 97,

103–04 (1976). We don’t reach that question here because even assuming a different

standard applies in perjured-testimony cases, Defendants nowhere allege that the

government withheld evidence of perjured testimony in this case. So, the general

materiality standard applies here regardless of whether the government intentionally or

negligently withheld the Deputy Batts investigation.


3. Analysis

   Law in hand, we turn to its application. The first element of Defendants’ Brady claim

is not at issue; the government concedes it didn’t disclose the FBI investigation of Deputy

Batts before trial. And we don’t concern ourselves with the second element; we assume

(without deciding) that the investigation was favorable to Defendants. We focus instead

on materiality and conclude that the Deputy Batts investigation was immaterial because




                                           - 15 -
there is not a reasonable probability that the outcome of Defendants’ trial would have

been different had the government disclosed the investigation.

   We take our major premise from the Supreme Court’s decision in Smith v. Cain, where

the Court stated that evidence impeaching a government witness may not be material if

the government’s other evidence is strong enough to sustain confidence in the verdict.
132 S. Ct. at 630. We think that statement captures this case.6

   Before discussing the government’s evidence, however, it’s important to have a clear

picture of what the government needed to prove. Defendants were convicted of aiding

and abetting a person in knowingly making false statements under 18 U.S.C. §§ 2 and

924(a)(1)(A). Under § 924(a)(1)(A), the government must establish the following

elements beyond a reasonable doubt: (1) the firearms dealer was a federally licensed

firearms dealer when the offense occurred; (2) the defendant made a false statement in a

record that federal law requires the dealer to maintain; and (3) the defendant made the

false statement knowing it was false. See United States v. Prince, 647 F.3d 1257, 1268

(10th Cir. 2011).



   6
      To be clear, we are not saying that no Brady violation occurred because there was
sufficient evidence on the counts of conviction. The Supreme Court’s teaching on that
topic is unequivocal: Whether withheld evidence is material is not a sufficiency-of-the-
evidence test. Kyles, 514 U.S. at 434–35 (“A defendant need not demonstrate that after
discounting the inculpatory evidence in light of the undisclosed evidence, there would not
have been enough left to convict.”); Ford, 550 F.3d at 998 (Gorsuch, J., dissenting) (“A
Brady challenge is not, and should not be confused with, a sufficiency of the evidence
challenge—a point the Supreme Court has repeatedly underscored.”). Instead, we’re
saying that no Brady violation occurred because there was sufficiently strong evidence on
the counts of conviction to sustain our confidence in the jury’s verdict despite the absence
of the impeachment evidence at trial.
                                           - 16 -
   Here, no one disputes these elements are present: New Deal was at all relevant times a

federally licensed firearms dealer; the undercover agents falsely stated that they were the

actual buyers on Form 4473, a record federal law requires such dealers to maintain; and

the undercover agents made those false statements knowingly.

   That means the sole critical question at trial was whether Defendants aided and

abetted the undercover agents—that is, whether they knew the agents were straw

purchasers for Roman (i.e., the actual buyer) but helped the agents fill out Form 4473

saying otherwise. The government’s evidence that they did know was sufficiently strong

on the counts of conviction to sustain our confidence in the jury’s verdict even assuming

Defendants had used the FBI investigation to fuel a withering cross-examination of

Deputy Batts.


   3.1 Count 7

   Let’s begin with Ryin’s conviction based on the June 15 operation (count 7). Strong

evidence suggests that Ryin knew the .50-caliber purchased that day was for Roman:

    Roman—not Agent Ramirez—had ordered and paid Ryin the $1000 deposit on the
     .50-caliber during the previous operation.

    Roman—not Agent Ramirez—counted out $3600 in cash to pay off the balance on
     the .50-caliber, handed the money to Ryin, and said, “Always taking my money.”
     Government Ex. 199 at 8:35–9:15; App. vol. 16, at 3334.

    Ryin explained the receipt to Roman—not Agent Ramirez.

    Roman told Ryin that he was taking the firearm to Mexico to sell it. Ryin replied,
     “I don’t need to know that.” Government Ex. 199 at 19:10–15; App. vol. 16, at
     3343.


                                          - 17 -
    Roman told Ryin not to worry because even if law enforcement found the firearm
     in Mexico Roman had paid off the Mexican police. Indeed, Roman told Ryin that
     if the Mexican police found the .50-caliber in Mexico they would just give it back
     to Roman because he was bribing them to the tune of $5000 per month.

    Roman assured Ryin, “Nothing is gonna come back to you. You are safe.”
     Government Ex. 199 at 28:05–15; App. vol. 15, at 3353–54.

    Agent Ramirez filled out Form 4473 for the .50-caliber rifle, with Ryin’s
     assistance.

   All this adds up to damning evidence that Ryin knew Roman was the actual buyer of

that .50-caliber yet helped Agent Ramirez state otherwise on Form 4473. On that basis,

we are confident the jury would have returned a guilty verdict on count 7 even if

Defendants had thoroughly impeached Deputy Batts.


   3.2    Count 8

   Next, consider Ryin’s conviction based on the July 7 operation (count 8). The

evidence suggesting that Ryin knew Roman was the actual buyer is similarly strong on

this count:

    Similar to count 7, Roman—not Agent Ramirez or Agent Cervera—ordered the
     .50-caliber rifle purchased during this operation. Indeed, Ryin had Terri order it for
     Roman, saying, “Mom, he wants another one.” Government Ex. 199 at 44:55–57.

    When Roman and the agents arrived on July 7, Ryin showed the .50-caliber to
     Roman—not Agent Cervera.

    Roman explicitly told Ryin, “I have the money. She’s the one that’s gonna want
     the paperwork. You want me to give to her, so she can pay it?” Government Ex.
     201 at 2:18–30. Ryin nodded his head affirmatively.

    Roman—not Agent Cervera—worked with Ryin to select two AK-47-type rifles.



                                          - 18 -
    Roman—not Agent Cervera—negotiated the price for the AK-47-type rifles with
     Ryin and Terri.

    Ryin helped Agent Cervera fill out Form 4473, falsely declaring herself as the
     actual buyer.

   We find this to be similarly damning evidence that Ryin knew Roman was the actual

buyer during the July 7 operation. After all, Roman ordered the .50-caliber on June 15, a

day when Agent Cervera—the person the weapon supposedly was for—was not even in

the store. And Agent Cervera filled out Form 4473 before even looking at the .50-caliber.

What’s more, at the very outset Roman told Ryin that he had the money for the .50-

caliber but that Agent Cervera was going to fill out the paperwork. Put simply, this

transaction should be the poster child for what a straw purchase looks like. Yet Ryin

simply nodded his head, went along, and helped Agent Cervera fill out the paperwork. As

a result, we’re confident the jury would have returned a guilty verdict on count 8 even if

Defendants had destroyed Deputy Batts’s credibility on cross-examination.


   3.3 Count 9

   Now consider Rick’s conviction based on the July 29 operation (count 9).

   Roman’s conversations with Rick strongly suggest that Rick knew Roman was the

actual buyer. Roman explained to Rick that people in Mexico wanted him to spend

$24,000 on rifles and ammunition in the near future. Roman also told Rick that he was

considering buying another .50-caliber rifle. Rick said he had another .50-caliber “similar

to your other [.50-caliber rifles].” Government Ex. 203 at 26:15–27; App. vol. 16, at



                                          - 19 -
3503. Roman later told Rick that he had about $2000 on hand and wanted to buy three

handguns.

   Roman’s dealings with Rick also strongly suggest that Rick knew Roman was the

actual buyer. Just like count 8, where Roman worked with Ryin to select the firearms, on

count 9 Roman worked with Rick to select the firearms. Roman picked out an AK-47-

type pistol, handed it to Rick, and said he wanted two other handguns and that Agent

Wigley would sign for them. Rick asked Roman—not Agent Wigley—what kind of

handguns he wanted: “Any particular kind you’d like, man?” Government Ex. 203 at

31:47–53; App. vol. 16, at 3518. And Rick showed Roman—not Agent Wigley—several

9mm handguns.

   Events at the checkout counter further showed Rick’s knowledge that Roman was the

actual buyer. After Roman selected the firearms, he whispered to Rick, “She’s going to

pay.” Government Ex. 203 at 36:20–22; App. vol. 16, at 3529. Roman then took some

money out of his pocket and gestured in Agent Wigley’s direction. Rick then nodded his

head toward Agent Wigley, and Roman handed her the money. Rick said, “Everything

else will be fine, man. Everything’s cool.” Government Ex. 203 at 36:23–38; App. vol.

16, at 3529. Rick added, “You can have the young lady fill out the paperwork and we’ll

get you all set, bro.” Government Ex. 203 at 38:00–05; App. vol. 16, at 3534. Rick then

showed Agent Wigley a computer where she could fill out Form 4473 electronically.

   This evidence depicts a classic straw purchase. Roman discussed buying the firearms

with Rick, Roman selected the firearms, and Roman told Rick that Agent Wigley would

fill out the paperwork. But most devastating for Rick, he watched as Roman pulled the

                                         - 20 -
money out of his pocket and handed it over to Agent Wigley. In essence, Rick witnessed

an obvious straw purchase but helped Agent Wigley with Form 4473 nonetheless. In light

of that, we don’t believe there is a reasonable probability that the jury’s verdict on count 9

would have been different even if Defendants had been armed with the Deputy Batts

investigation.


   3.4 Count 10

   Finally, turn to Terri’s conviction based on the July 29 operation (count 10).

   Terri knew that every single time Roman came into New Deal he was buying weapons

for himself. The evidence leading up to the July 29 operation proves as much. For

example, during the June 15 operation, Roman said to Terri, “This Ryin, he likes to take

my money.” Government Ex. 199 at 29:40–43. Terri responded, “He does, doesn’t he?”

Id. at 29:43–44. Roman replied, “Yeah, he loves to. He loves to.” Id. at 29:44–46. So

Terri likely knew as early as June 15 that Roman paid for the firearms when he came into

New Deal.

   There were more clues from June 15 as well. Near the end of that operation, Terri

asked Roman if he wanted to order another .50-caliber rifle, suggesting that she knew

Roman was the .50-caliber’s actual buyer. Ryin affirmed this by saying, “Mom, he wants

another one.” Id. at 44:55–57. Roman affirmed it too, telling Terri, “I’ll buy it. I’ll buy

it.” Id. at 45:05–06. After Roman agreed to buy the .50-caliber, Terri took Roman’s

phone number as the person to call when it came in, providing further evidence that Terri

considered Roman the actual buyer of that firearm. Terri also gave Roman an estimate of

                                            - 21 -
how much it was going to cost. Accordingly, Terri ordered the .50-caliber rifle knowing

Roman had requested it, had agreed to pay for it, and would pick it up when it came in.

That’s strong evidence that Roman was the .50-caliber’s actual buyer, and Terri knew it.

   Even more clues emerge from the July 7 operation. During that operation, Roman

again said to Terri, “[Ryin’s] taking my . . . money.” Government Ex. 201 at 8:25–30.

Terri responded, “I know, huh?” Id. Later, while Terri was negotiating the price for two

firearms with Ryin and Roman, she said to Ryin, “I was going to give him [$]538 and

give him an extra mag.” Id. at 9:43–46; App. vol. 16, at 3399. Translation: Terri

considered Roman the actual buyer and was willing to sell him the rifles for $538 each

and throw in an extra magazine for good measure. Further, as Roman was buying .50-

caliber ammunition, Terri asked him, “How about more ammo for your AK that you just

bought?” Government Ex. 201 at 40:20–30; App. vol. 16, at 3436.

   This wave of evidence against Terri reached its crest in one critical exchange during

the July 29 operation. Shortly after Roman and Agent Wigley arrived, Terri greeted them

and asked how she could help. Agent Wigley pointed at Roman and said, “Whatever he

wants.” Government Ex. 203 at 3:20–23; App. vol. 9, at 1846; App. vol. 16, at 3463.

   Now, to her credit, Terri kept up the charade, pointed back at Agent Wigley, and said,

“Whatever you want.” Government Ex. 203 at 3:23–25. But at that point, the jig was up.

Terri knew the firearms purchased that day would be for Roman; Agent Wigley had just

said so. Thus, the only way Agent Wigley’s purchases could have been legal is if Agent

Wigley bought the firearms for Roman as a gift. App. vol. 15, at 3299 (explaining on

Form 4473 that “[y]ou are also the actual transferee/buyer if you are legitimately

                                          - 22 -
purchasing the firearm as a gift for a third party”). But Terri closed that escape hatch with

her own testimony:

   [MR. JORDAN]: Now, is it your testimony that Kelley was buying gifts for Roman?

   TERRI REESE: No, sir. Kelley purchased firearms for herself.

App. vol. 12, at 2767. But Agent Wigley’s statement put Terri on notice that those

firearms were not for Agent Wigley. They were for Roman. Yet Terri still helped Agent

Wigley certify that she was the actual buyer on Form 4473. Hence, we are confident that

even a devastating cross-examination of Deputy Batts would not have changed the jury’s

verdict on count 10.

                                          * * *

       In sum, we conclude that the Deputy Batts investigation was not material within

the meaning of Brady because the government’s evidence on the counts of conviction

was sufficiently strong to sustain our confidence in the jury’s verdict.


4. Defendants’ Arguments

   Defendants argue that the Deputy Batts investigation was material for two reasons.

First, they argue that Deputy Batts was a critical government witness. Second, they argue

that this was a close case—so close in fact that impeaching Deputy Batts might have

tipped the scales in their favor at trial. We address those arguments in turn.




                                            - 23 -
   4.1 Critical Witness

   Defendants attempt to draw succor from a line of our cases holding, generally, that

evidence is material under Brady if it impeaches a critical government witness. See, e.g.,

United States v. Cooper, 654 F.3d 1104, 1123 (10th Cir. 2011); United States v. Torres,

569 F.3d 1277, 1282–83 (10th Cir. 2009); Douglas v. Workman, 560 F.3d 1156, 1174

(10th Cir. 2009); Nuckols v. Gibson, 233 F.3d 1261, 1266–67 (10th Cir. 2000).

   We don’t think that rule helps Defendants’ cause, however, because Deputy Batts was

not a critical witness as our cases have used that term. In Torres, for example, we

concluded there was a Brady violation because the government withheld evidence

impeaching a confidential informant whose testimony was practically the only evidence

linking the defendant to the crime. Torres, 569 F.3d at 1283–84. By contrast, here, the

video evidence, not Deputy Batts’s testimony, provided the principal link between the

straw-purchase counts and Defendants. Simply put, our critical-witness cases are

distinguishable.

   Still, Defendants think Deputy Batts was a critical witness for two reasons. First, they

say Deputy Batts was critical to establishing how the New Deal investigation began. But

even spotting Defendants that much, it doesn’t follow that he was a critical witness on the

central issue at trial—whether Defendants knew the undercover agents were straw

purchasers for Roman. Moreover, Deputy Batts’s testimony constitutes marginal evidence

that Defendants knew about the straw purchasers. As demonstrated above, the critical

evidence on that score was the video evidence and the agents’ testimony.



                                          - 24 -
   Second, Defendants argue that Deputy Batts must have been a critical witness because

the government referred to him several times in closing arguments. A review of those

closing arguments proves otherwise.

   Deputy Batts played (at best) a minor role in the government’s principal closing

argument. The government emphasized the video evidence—not Deputy Batts’s

testimony—to prove that Defendants knew Roman was the actual buyer. See, e.g., App.

vol. 13, at 2895 (“I’m going to ask you to believe your own eyes and ears. Let’s watch

some of the recordings. Okay? Let’s listen and watch.”); id. at 2899 (“I don’t have time to

play all the recordings right now, but I encourage you . . . if you don’t remember

something, if you want to be sure, these exhibits are available to you. Go back there when

you’re deliberating and listen to the recordings, watch the recordings, and make up your

own minds.”); id. at 2895–2903 (playing video clips from the undercover operations).

Indeed, Defendants concede that the video evidence took center stage during the

government’s principal closing argument. Appellees’ Br. 47 (noting that the government

“painstakingly [took] the jury through the audio and visual taped evidence”). In contrast,

during its principal closing argument, the government mentioned Deputy Batts only once,

and that was in connection with the conspiracy and smuggling counts, not the straw-

purchase counts.

   Although the government mentioned Deputy Batts a handful of times in its rebuttal

closing, it did so not to prove Defendants’ knowledge on the straw-purchase counts but in

response to a challenge. During Defendants’ closing argument, they tasked the

government with explaining why Terri would have called Deputy Batts: “[H]ere’s another

                                          - 25 -
question to ask, and I hope [the government] can answer it. If these four members of this

family were engaged in a conspiracy to commit crimes, why in the world would Terri

Reese tip off the authorities to part of that activity?” App. vol. 13, at 2984. Answering

that question in rebuttal, the government argued that Terri called Deputy Batts so that if

things turned sour for her she could say she started the entire investigation. The

government then referenced Deputy Batts to highlight that Terri had withheld certain

information from him. But it did not reference him to prove Defendants’ knowledge on

the straw-purchase counts. For that, the government once again relied on the video

evidence.

   To sum up, Deputy Batts was not a critical witness under our caselaw, and we reject

Defendants’ arguments to the contrary.


   4.2 Close Case

   Defendants also argue that the Deputy Batts investigation was material because this

was a close case as evidenced by the jury acquitting Defendants on 24 of the 28 counts

before it. And, because this was a close case, they believe there is a reasonable

probability that victory in the battle over Deputy Batts’s credibility would have spelled

victory in the entire war.

   We have no quarrel with the rule Defendants invoke. No doubt, “[w]hat might be

considered insignificant evidence in a strong case might suffice to disturb an already

questionable verdict.” Cooper, 654 F.3d at 1120. But we do quarrel with the notion that




                                          - 26 -
the rule does them any good. We aren’t persuaded that the government’s case was close

on the counts of conviction.

   Defendants’ argument sweeps too broadly. Just because the jury acquitted on one

count doesn’t necessarily mean the government had a close case on a different count. See

Ford, 550 F.3d at 988. Indeed, we have held that evidentiary weakness on one count does

not imply evidentiary weakness on a different count if substantially different evidence

underlies those counts. Id.

   Here, the government’s case was not as strong on the conspiracy count (count 1) and

the smuggling counts (counts 11–28). But the evidentiary shortcomings on those counts

didn’t infect the straw-purchase counts. On the conspiracy count, for example, the

government’s best evidence of Defendants’ agreement to violate the law was Special

Agent Hector Huerta’s testimony. He testified that during the June 15 operation he saw

Rick, Terri, and Ryin huddled together talking, but he couldn’t hear what they were

saying. That’s marginal evidence of a conspiracy, but it doesn’t undermine the

government’s case on the straw-purchase counts. Similarly, on the smuggling counts, the

government had to prove that Defendants knew Roman did not have a license to export

goods from the United States to Mexico. At trial, however, the government offered little

to no evidence that Defendants possessed such knowledge. Point is, this evidentiary

weakness on the smuggling counts doesn’t imply an evidentiary weakness on the straw-

purchase counts.

   The same idea applies to the straw-purchase counts themselves (counts 2–10); the jury

received substantially different evidence on the counts of acquittal and the counts of

                                         - 27 -
conviction. On counts 2 through 4, for instance, the jury did not have the benefit of video

evidence, unlike on counts 5 through 10. Admittedly, counts 5 and 6 (where the jury

acquitted) are a closer call because they bear more evidentiary similarities with the counts

of conviction. Even so, we think the evidence on counts 5 and 6 was substantially

different from the evidence on the counts of conviction.

   On count 5 (the May 19 operation), Agent Ramirez testified that Ryin asked him, “Is

that weapon for you and for you only?” App. vol. 8, at 1755. Ryin also said, “If they’re

for anybody else, I cannot and will not sell them to you.” Id. Agent Ramirez conceded

that, because Ryin had assured himself that Agent Ramirez was the actual buyer, Ryin

didn’t do anything illegal that day. In effect, Agent Ramirez—the government’s own

witness—testified that Ryin was not guilty on count 5. And on count 6 (the May 27

operation), Agent Ramirez’s testimony was confusing about who paid for the firearms

that day and whether Ryin knew those firearms were for Roman.

   But the jury received substantially different evidence on counts 7 through 10 (the

counts of conviction). To start, on those counts Agent Ramirez did not provide similar

testimony to that recited above. Count 7 (the June 15 operation) also differed from counts

5 and 6 because the jury saw video evidence of Roman ordering the .50-caliber rifle,

paying for it himself, telling Ryin that he was taking it to Mexico to sell it, and assuring

Ryin that he needn’t worry because Roman had bribed the Mexican police.

   The evidence on count 8 was substantially different from counts 5 and 6 as well. For

count 8, the jury saw video evidence of Roman picking up a .50-caliber rifle that he had

ordered at a time when Agent Cervera—the person signing for it—was not even in the

                                           - 28 -
store. The jury also watched as Roman explicitly told Ryin that he had the money but that

Agent Cervera would fill out Form 4473.

   The evidence tells the same story on counts 9 and 10. The jury watched as Roman

whispered to Rick that Agent Wigley would pay for the firearms he had selected. It also

heard that Roman handed her the cash for the firearms while Rick was watching. And the

jurors watched as Agent Wigley pointed to Roman and told Terri, “Whatever he wants.”

Government Ex. 203 at 3:20–23.

   At bottom, that the jury acquitted Defendants on 24 of 28 counts doesn’t mean the

government had a close case on the counts of conviction; the evidence on the counts of

conviction was substantially different from the evidence on the counts of acquittal. In

short, this was not such a close case that we lack confidence in the jury’s verdict.


                                     CONCLUSION

   Having reviewed the record, we conclude there is not a reasonable probability that the

outcome of Defendants’ trial would have been different had the government disclosed the

Deputy Batts investigation. Because the investigation was thus not material under Brady,

the district court erred in granting Defendants’ new-trial motion. We therefore reverse the

district court’s order granting Defendants a new trial and remand this case to the district

court for further proceedings.7




   7
       We grant the government’s motion to file a supplemental appendix.
                                           - 29 -